Peb Cubiam.
It appears by the complaint that the plaintiff’s assignor laid out at the instance and request of the defendant various sums of money during the period stated in the complaint amounting in the aggregate to $73,138.82, and that no part of the same had been paid except the sum of $46,010.54. It is alleged that by the bill of particulars filled, the defendant was charged with $190,188.60, and was credited with $163,165.82 leaving a balance of $27,023.28 in place of $27,248.28, balance stated to be due in the complaint. The bill of particulars therefore embraced all the transactions between the periods mentioned in the complaint, and with that revelation appearing, an offer was made by the defendant to permit a judgment to be taken against him which' was accepted.
The bill of particulars forms no part of the judgment-roll, and would not be annexed except for reasons special and satisfactory. The reasons do not seem to exist in this case, notably from the fact that the judgment entered is made upon an offer under the provision of the code, and the whole account was therefore disposed of beyond all peradventure.
The judge doubtless declined to direct the bill to be added to the judgment-roll on account of its very voluminous character, which would subject the plaintiff to unnecessary expense if he desired to obtain an exemplified copy of *761the judgment-roll for any purpose connected with the collection of his claim. This would be a sufficient reason for denying the application, unless it was important to protect the interests of the defendant which does not appear to be the case here. &
The order should be affirmed, but without costs.